Title: To James Madison from Joseph Jones, 18 December 1787
From: Jones, Joseph
To: Madison, James


Dr Sr.
Richmond 18th. Decr. 1787.
Mr. Lambert has executed Col. Thompsons survey of James River excepting that part of it that comprehends the Canal—for a sketch of this part he depends on Mr. Harris the Manager of the Work who has not yet been pleased to furnish it. I shall if the day is fair ride there Tomorow myself and prevail on Harris to give me a sketch of it that Mr. Lambert may compleat the business which I think he has executed exceeding well. Col. R. Goode had promised me to endeavour to procure as many wild crab-tree scions as you wrote for but having heard nothing from him since I made the request, Anthony has gone over to try what he can do about them. I fear if they shall be procured an opportunity will not offer that can convey them by the time you proposed.

The Legislature have proceeded so slowly in the public business, and have even now concluded so few things of consequence that they are scarce worth mentioning. The Delegates will pass the district bill, and it is probable the Senate will do the same but of this there is some doubt—this measure would not have succeeded but for its being accompanied with another bill called a bill for amending the Execution law, which it is said is calculated to give some relief to Debtors, without any direct interference with private contracts. The principal object of this bill is to appoint Comrs. to act on oath to determine, instead of the Sheriff, whether the property offered to sale under executions goes at three forths the value. If they think it does not, the sale may be postponed on bond and security being given to pay in twelve month—which, at the end of the Term, shall be carryed in to a Judt. on motion and no further delay obtained if the money is not punctually paid. It is proposed these bills shall go together and commence the first of June next. The revenue bills is to be considered by a Committee this day. A short law has passed making some appropriations for a sinking fund the produce to be applied by the Executive to purchasing public securities carrying int. The revenue bill at present makes further provision for this fund but how it will terminate depends on the pleasure of the two Houses. A new naval office bill is before a Committee, but not yet reported. We are told you mean to come in and give us your assistance in the Convention. I hope you will do so. Publius is variously ascribed to M—d—n, H—lt—n, J—y. It is certainly among the first publications on the subject of the N. Constitution of Government. What has been done by the [states] on the business and when do their Conventions assemble. I am Dr Sr
